DETAILED ACTION
This office action follows a reply filed on February 25, 2022.  Claims 1, 9, 17 and 24 have been amended.  Claims 1-7 and 9-28 are currently pending and under examination.
All previous rejections are withdrawn, as applicants have amended to limit the wax component to 5-15 parts per 100 dry elastomer, which was not previously required by all claims; however, upon further consideration, new grounds of rejection are proposed below. 
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP 608.01(o).  Correction of the following is required:  methyl silicone resin is not disclosed in the specification.

Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27, the word “silicon” is misspelled and should be spelled “silicone”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 1, 2, 5, 7, 9, 10, 12, 13, 15, 17, 18, 21-25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 60017174, as evidenced by Tsurushige (US 4,226,943) and Straka (US 4,049,587); however, for convenience, the human translation will be cited below.
JP ‘174 exemplifies an adhesive comprising 350 parts calcium carbonate and 7.0 solid parts polyethylene wax based on 100 solid parts of an acrylic acid modified styrene butadiene copolymer latex (Table 2, Example 7).  JP ‘174 discloses that the adhesive has a solids content of 70% (p. 10). 
JP ‘174 anticipates instant claims 1, 2, 5, 9 and 10.
As to claims 3, 4, 19 and 20, JP ‘174 discloses the inclusion of a water repellent agents having a melting point of 30-100ºC, such as polyethylene and paraffin wax, exemplifying a polyethylene wax having a melting point of 80ºC and a paraffin wax having a melting point of 70ºC, where the following is evidenced by Tsurushinge (col. 4, ll. 23-29):

    PNG
    media_image1.png
    125
    389
    media_image1.png
    Greyscale

Therefore, the polyethylene and paraffin waxes exemplified and preferred by JP ‘174 inherently meet the claimed 15-60 carbon chain and molecular weight of at least 200 g/mol.
As to claims 7 and 23, JP ‘174 teaches the possible inclusion of a crosslinking agent (p. 7).
As to claim 11, JP ‘174 discloses the viscosity of the latex composition when measured with Brookfield viscometer at a rotation speed of 6 rpm as 25,000 cps, which as evidenced by Straka, can inherently possess a viscosity within the claimed range when measured at a higher rpm (col. 8, ll. 1-13).
As to claims 12, 13, 24 and 25, JP ‘174 discloses the possible inclusion of anionic emulsifiers (p. 7).
As to claims 15, JP ‘174 exemplifies preparing latex H using of 2.5 parts sodium alkylbenzene sulfonate (emulsifier) based on 100 parts monomer.
As to claims 17, 18, 21 and 22, JP ‘174 exemplifies the inclusion of about 20 wt% elastomer, 6.5 wt% wax component and 73 wt% filler in Example 7.
Claim 28 is rejected, as the adhesive composition of Example 7, as the only other components present in the adhesive are an antioxidant and sodium tripolyphosphate, which is described as a dispersant.
The phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics” of the claimed invention.  See MPEP 2111.03.
One of ordinary skill in the art would not expect the inclusion of conventional additives, such as an antioxidant and dispersant, to materially affect the basic and novel characteristics of an adhesive composition.

Claim Rejections - 35 USC § 103
Claims 6, 14, 16, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over JP 60017174, as applied above to claims 1, 2, 5, 7, 9, 10, 12, 13, 15, 17, 18, 21-25 and 28, in view of JP 60134076, Lattime (US 6,162,848) and Silibase (Silicone Defoamer, Silibase, 2022, 2 pages).  For convenience, the machine translation of JP ‘076 will be cited below.  A human translation has been requested.
JP ‘174 exemplifies an adhesive with a solids content of 70% comprising SBR latex, calcium carbonate and 7 phr polyethylene wax.
In claim 6 applicants claim the solids content as 75-85%.
JP ‘174 does not disclose a working range of solids content for the described adhesive; however, JP ‘076 teaches a carpet adhesive comprising an acrylic acid modified styrene butadiene latex, calcium carbonate, sodium tripolyphosphate and water, where the solids were adjusted to 75%, having a similar viscosity as that of JP ‘174 described above.
Therefore, it can be seen that an anionic latex composition having a solids content of 75% is suitable for use as a carpet backing adhesive, where JP ‘174 does not particularly limit the solids content of the adhesive composition.
As to claims 14 and 26, JP ‘174 teaches that the compositions can include general anionic emulsifiers; however, does not teach or suggest specific examples.
Lattime teaches a carpet latex compound comprising a carboxylated styrene butadiene latex, filler and thickener, teaching that anionic emulsifiers include fatty alcohol sulfates, including sodium lauryl sulfate (col. 3, ll. 48-52).  
Therefore, adding a general anionic emulsifier is prima facie obvious, as this is suggested by the teachings of JP ‘174 and Lattime teaches suitable anionic emulsifiers for similar compounds to include sodium lauryl sulfate, which includes an alkoxy group, as claimed.
As to claims 16 and 27, JP ‘174 discloses the defoamers to include silicone-based defoamers, which are polymers with silicon backbones, such as polydimethylsiloxane, as taught by Silibase (p. 1).  Therefore, choosing a methyl silicone resin as the defoamer is prima facie obvious.

Claims 1-7, 9, 10-15, 17-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hough (US 5,874,148), as evidenced by CBRC (Synthetic Waxes, The Complete Book on Rubber Chemicals, India, NIIR Project Consultancy Services, 2009, pp. 14-15) and Straka (US 4,049,587).
Hough exemplifies a textile coating composition of the following:

    PNG
    media_image2.png
    429
    363
    media_image2.png
    Greyscale

This composition has a solids content of 81 wt% and a wax content of 16.50 parts per 100 dry parts of elastomeric component.
Hough teaches that the wax can be present in an amount of about 5-15 wt% based on the total monomer weight (col. 4, ll. 26-28), suggesting the inclusion of 5-15 phr wax based on the dry weight of the elastomer, as the dry elastomer is made up of only the monomers.  Therefore, it can be seen that the amount of wax taught by Hough meets the claimed range of 5-15 phr and overlaps with the claimed range of 6-12 phr in claim 9, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Hough is prima facie obvious over instant claims 1, 2, 5, 6, 9, 10, 12, 15, 18 and 24.
As to claims 3, 4, 19 and 20, Hough teaches the waxes as preferably petroleum waxes derived from Fischer-Tropsch synthese, which as evidenced by CBRC, is a wax composed of n-paraffins in the molecular weight range of 600-950 (p. 14), suggesting a carbon content of about 42-68, suggesting at least one carbon chain having about 43-68 carbon atoms.
As to claims 7 and 23, Hough teaches that the compositions can include a crosslinking agent (col. 5, l. 66 to col. 6, l. 15).
As to claim 11, Hough teaches the viscosity of the composition as 15,000 cps #5 spindle at 20 rpm.  One of ordinary skill in the art would expect the composition to meet the claimed viscosity at a higher rpm, as evidenced by Straka.
As to claims 13, 14, 25 and 26, Hough teaches the preferred surfactants to include ethoxylated nonyl phenols and anionic surfactants (col. 5, ll. 39-41).
As to claim 17, modifying the above example to contain only 15 phr wax, suggests an overall composition with about 1.7 wt% wax based on the coating composition.
As to claims 21 and 22, the above composition exemplifies the elastomer in an amount of 21 wt% based on the composition and the filler in an amount of 68 wt%.  Please consider the following:  
"A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties." See MPEP 2144.05(I).
Claim 28 is rejected, as the coating composition of the example contains biocide and thickener as the only other components present in the coating.
The phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristics” of the claimed invention.  See MPEP 2111.03.
One of ordinary skill in the art would not expect the inclusion of conventional additives, such as biocide and thickener, to materially affect the basic and novel characteristics of the coating composition.  Applicants actually disclose that the compositions can include thickeners (See specification, p. 5, ll. 4-11).

Response to Arguments
Applicant's arguments filed February 25, 2022 with respect to Hough have been fully considered but they are not persuasive.
Applicants argue that Hough fails to provide any disclosure establishing a range of dry parts wax component to dry parts elastomeric component.
	The examiner disagrees.  Hough specifically discloses the following:

    PNG
    media_image3.png
    106
    463
    media_image3.png
    Greyscale

This suggests the inclusion of 5-15 parts wax based on 100 parts by weight of the monomer, or dry part of the elastomer, as the monomers make up 100% of the dry latex.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1766